Citation Nr: 0610710	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right scapula area shell fragment wound, currently rated 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDING OF FACT

The veteran's residuals of a right scapula area shell 
fragment wound are currently manifested by mild spasm of the 
affected muscle without limitation of motion or evidence of 
fatigability or incoordination.  No bony involvement has been 
shown.  There is no evidence of nerve involvement.  Scarring 
is not described as tender or adherent, nor is limitation of 
function shown.


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 10 
percent for residuals of a right scapula area shell fragment 
wound have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.118, 
Diagnostic Code 5203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By VCAA letters in August 2002 and March 2005, the veteran 
was informed of the notice and duty to assist provisions of 
the VCAA, and was informed of the information and evidence 
necessary to substantiate his claim.  The appealed rating 
action and a statement of the case and supplements thereto 
further informed of the basis of review and of the 
evidentiary bases by which a grant of the claim could be 
allowed, and the reasons those evidentiary bases were not 
satisfied in this case.  By the VCAA letters, the veteran was 
informed of evidence required to support his claim for an 
increased evaluation for residuals of a right scapula area 
shell fragment wound, and was informed of information and 
evidence that he should submit in furtherance of the claim.  
He was also by these letters informed of the assistance VA 
would provide in obtaining that evidence.  He was requested 
to submit any pertinent evidence in his possession, and was 
asked to provide information about all pertinent medical 
evidence including corresponding contact information.  He was 
informed that VA would then assist him by requesting relevant 
evidence.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence is obtained.  
By the appealed rating decision, and the noted statement of 
the case and supplemental statement of the case, the veteran 
was informed of development already undertaken, as well as 
evidence of record pertinent to his claim.  

The RO requested that the veteran inform of VA and private 
medical sources of evidence pertinent to his claims, but the 
veteran did not reply to those requests with information of 
any VA or private sources of treatment for his claimed 
disorder, and did not submit medical records supportive of 
his claim.  The veteran was afforded a VA examination in 
April 2004 specifically to address his claimed disorder, and 
this examination adequately addressed the current level of 
disability for rating purposes.  

As addressed with greater specificity in the discussion of 
the merits of the veteran's claim, below, the questions are 
presented by past records of the precise nature of the 
veteran's residuals of a right scapula area shell fragment 
wound, but the Board has concluded that the current medical 
evaluation, taken together with all the medical evidence of 
record, informs of the nature and extent of the current 
disability.  

The veteran was also afforded opportunities to address his 
claim, and did address his claim by submitted statements and 
by testimony at a hearing before the undersigned Veterans Law 
Judge conducted at the RO in January 2006.  The Board is 
satisfied that the veteran was afforded opportunities to 
address his claim.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
veteran was afforded VCAA notice prior to initial 
adjudication of the appealed claim in November 2002. Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  Failure in timing of the notice 
has not resulted in prejudice to the veteran, so the Board 
may proceed.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of a residuals of a right 
scapula area shell fragment wound disability and a connection 
between service and that disability are also not in dispute.  
The veteran was appropriately notified by the VCAA letters 
that his claim turned on the severity of his current 
disability.  The effective date for an increased evaluation 
is not relevant where, as here, a grant of an increased 
evaluation is denied.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



Claim for Increased Rating 

Service medical records reflect that in July 1967 the veteran 
sustained a shell fragment wound to the right scapular 
region, with the shrapnel imbedded in the skin.  It was felt 
that the shrapnel would work its way out, but this was 
uncertain.  He was treated in May 1968 for a small cicatrix 
over the shoulder which he complained was irritating.  In 
November 1968 he reported that the scapular area of the 
shrapnel injury was irritating though without real pain, and 
desired to have the fragment removed.  A provisional 
diagnosis was shrapnel imbedded in the skin in the right 
scapular region.  However, there is no record of any surgery.  
November 1968 x-rays of the chest revealed tiny densities 
bilaterally superimposed over the chest and scapular regions, 
which the x-ray examiner believed to be artifacts of the x-
ray, but which he speculated might also be tiny metallic 
fragments.  There are no further service medical records 
bearing details about the shrapnel injury to the right 
shoulder.  The veteran's service separation examination from 
June 1969 contains no complaints, findings, or diagnoses of 
any disorders associated with the right shoulder or right 
scapula or residuals of shell fragments, and only an 
indication of body marks, scars, or tattoos, without further 
explanation.  

Thus, the veteran's service medical records provide no 
indication of any deep tissue, bone, muscle, or nerve injury 
associated with the shrapnel wound, suggesting rather that 
the wound was superficial with the shrapnel within layers of 
the skin.  Thus, absent evidence of deeper tissue incursion, 
these service medical records suggest no rating based on 
muscle injury is warranted.  38 C.F.R. § 4.56 (2005).  

At an April 1982 VA examination associated with the veteran's 
original claim for service connection for residuals of a 
right scapula area shell fragment wound, the veteran's 
history of shell fragment wound to the area of the right 
scapula was noted, and the veteran complained of pain in the 
posterior right shoulder.  There is no indication that the 
claims folder and the veteran's service medical records were 
reviewed.  The veteran provided a narrative of currently 
being a machinist, of working many similar jobs previously 
which he lost due to problems with his right shoulder, 
problems which he attributed to the shell fragment wound 
injury in service.  The examiner observed multiple muscle 
spasms in the right scapular area over the right deltoid, and 
the old shell fragment wound scars.  The examiner assessed 
residuals of shell fragment wound of the right shoulder area 
with chronic myositis of the right deltoid.  

Based on the April 1982 VA examination, the RO in April 1982, 
assigned a 10 percent rating for residuals of a right scapula 
area shell fragment wound, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  This rating was based on impairment of 
the clavicle or scapula.  This is in apparent recognition of 
the spasm noted.  There was no significant muscle impairment 
shown such as to warrant a compensable rating under Code 
5303.  No functional impairment of the scarring was noted.

In September 1985 the veteran submitted a claim for service 
connection for a shrapnel wound to the right knee, but when 
afforded a VA examination the veteran reported of a right 
shoulder or scapula shrapnel injury, and apparently contended 
that he had associated disability of the thoracic spine, 
rather than the knee.  The examiner noted that the veteran 
had two residual scars at the T4 to T6 level two inches to 
the right of the thoracic spine.  No spinal abnormality was 
found.  The examiner did note that the scars were tender, 
though without swelling.  

Upon recent VA examination in April 2004 the veteran's 
residuals of a right scapula area shell fragment wound were 
again reviewed.  The examiner noted that the veteran had two 
scars, each approximately two centimeters in length, and that 
they were without keloid formation, were non-adherent to 
deeper tissues, and were mobile.  There was evidence of mild 
spasm of the muscle beneath the scar.  Range of motion of the 
shoulder was full, with 0 to 180 degrees abduction, 0 to 180 
degrees forward flexion, 0 to 90 degrees internal and 
external rotation, and no laxity of the joint.  The veteran 
complained of intermittent spasms of the muscles around the 
scapular area, as well as an itchy sensation around the 
scapular area.  The examiner found no evidence of 
fatigability or incoordination.  The examiner noted that the 
veteran was at "higher risk for exacerbation of the 
spasms."  The examiner noted that it was impossible for him 
to predict the amount of the dysfunction when the 
exacerbation of spasms occurred.  

At the January 2006 hearing before the undersigned, the 
veteran reported that he had been told in service that the 
right scapular shrapnel was in the area of the nerve and 
could not be removed by treating physicians in service.  He 
also reported that his left hand grip was stronger than his 
right despite his being right-handed.  He further testified 
that he had some water in his chest and back areas, which he 
attributed to the residuals of a right scapula area shell 
fragment wound.  He added that he also had some respiratory 
difficulties, and speculated that shrapnel may have punctured 
his lungs.  He made further comments to the effect that his 
pancreas was involved, and that this also affected his lungs.

While it is noted that the appellant believes there are 
multiple other residuals, that is not shown based on the 
evidence on file.  The recent X-rays have failed to reveal 
any retained foreign bodies.  There is, in service medical 
records, no evidence of lung involvement.  There is no 
evidence of abnormal neurological findings in service or 
thereafter.  Bony involvement is not shown.  There is no 
current evidence of tender scarring or scarring causing 
limitation of function.  Finally, the current 10 percent 
rating has and still does, compensate the appellant 
adequately for the residual impairment manifested primarily 
by spasm.  There is no limitation of motion shown, nor is 
there evidence of other functional impairment.

Accordingly, the Board concludes - based on the absence of 
any current medical findings or any findings within the past 
20 years of any deeper tissue involvement or large motor or 
sensory nerve involvement (involving more than superficial 
nerves affected by the superficial scar tissue) - that the 
preponderance of the evidence is against any residuals of the 
shrapnel wound beyond the spasm that has been reported.  
Hence the preponderance of the evidence is against there 
being any further complications involving deeper structures 
to support a higher disability evaluation.  




ORDER

An increased rating for residuals of a right scapula area 
shell fragment wound from the 10 percent assigned is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


